Citation Nr: 0401836	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for VA Dependants' Educational Assistance 
(DEA) benefits under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971, which included a tour of duty in the Republic of 
Vietnam from March 1969 to September 1969.  He received 
awards for combat service.  He died in August 2001, and is 
survived by the appellant, his spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
RO, which, inter alia, denied the benefits sought on appeal.  
While that rating decision also denied entitlement to accrued 
benefits, the appellant limited her appeal to the two issued 
addressed herein.  

In February 2003, the appellant withdrew her request for a 
hearing conducted by a Veterans' Law Judge sitting at the RO.  
See 38 C.F.R. § 20.704(e) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The appellant asserts that the veteran's fatal esophageal 
adenocarcinoma was related to exposure to herbicides during 
his military service in the Republic of Vietnam.  She also 
cites to the veteran's service-connected malaria, and 
additional disabilities, such as post-traumatic stress 
disorder, fatigue and skin problems, as having affected the 
veteran's health over many years since service.



A review of the record reveals that the appellant has 
identified the existence of additionally relevant private 
medical evidence and has provided the appropriate release.  
These records, from Drs. Walkerson and Baldwin, have not been 
requested and should be obtained for consideration in 
connection with her appeal.  

Although esophageal adenocarcinoma is not among the listed 
disorders to which a presumption of service connection 
applies under 38 C.F.R. § 3.309(e) (20003), service 
connection must still be considered on a direct basis.  
Moreover, the appellant has suggested that the veteran was in 
a poor state of health due to multiple medical problems that 
she asserts were related to his herbicide exposure.  The 
current medical evidence does not speak to such causal 
relationships.  Thus, the Board is also of the opinion that a 
VA medical opinion should be obtained to ensure that the 
etiologic questions at issue in this appeal have been 
appropriately addressed.  

Finally, insofar as eligibility to DEA under Chapter 35, 
Title 38, United States Code is predicated upon a successful 
claim of entitlement to service connection for the cause of 
the veteran's death, consideration of the merits of the 
appellant's DEA claim will be deferred pending the requested 
remand action.

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the appellant 
and again request her to provide the 
requisite identifying information and 
release such that VA can request records 
from Drs. "Walkerson" and "Baldwin".  
She should also identify any other VA or 
non-VA records that may be pertinent to 
her appeal.  The RO should take the 
appropriate steps to associate identified 
records with the claims file and to 
advise the appellant if any identified 
records are unavailable.  

2.  The RO should also invite the 
appellant to submit a medical opinion 
relevant to the existence of a 
relationship between the cause of the 
veteran's death and his in-service 
herbicide exposure.

3.  When the above development has been 
completed, to the extent possible, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran's VA claims file and documented 
clinical history to be reviewed by an 
examiner or examiners with the 
appropriate expertise to determine the 
etiology of the veteran's death.  

The VA physician(s) is/are requested to 
provide the following opinions:

	a)  Is it more likely, less likely, 
or at least as likely as not that the 
veteran's fatal esophageal cancer was due 
to presumed exposure to Agent Orange 
while in Vietnam or otherwise related 
directly to his active service?

b)  Did the veteran's service-
connected malaria play any role in his 
death?

c)  Identify whether malaria, or any 
other disease of service origin, 
contributed to or hastened the veteran's 
death. 

The physicians(s) should provide a 
supporting rationale for each opinion 
expressed.  

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and its implementing 
regulations, is completed.  

5.  Thereafter the RO should again review 
the record and readjudicate the 
appellant's claims.  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, she and her 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


